Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 9, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00110-CV



                       IN RE H.N.K. AND O.R., Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-53573

                         MEMORANDUM OPINION

      On February 22, 2022, relators H.N.K. and O.R. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relators ask this court to compel the Honorable Germaine
Tanner, presiding judge of the 311th District Court of Harris County, to set aside her
January 22, 2022 order denying the plea to the jurisdiction and motion to dismiss
grandparents’ petition to modify.
      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2